*223To a petition for rehearing—
JUDGE HINES
delivered the response of the court.
The first point suggested in the petition, in reference to the rejection of the testimony of Hamilton, is not available: ■first, because his statement would not have been competent; and second, the answer of Hamilton, before the court could :rule upon the competency of the evidence, shows that appellant could not have been prejudiced. The offer was not to prove the acts of Pratt, but that “Pratt by his acts made 'him, Hamilton, believe that he, Pratt, had a pistol, and that, believing this, he had gone behind the counter to see.” To this Hamilton answered that he did not. It is clear that the -evidence was not competent, and that if competent, the failure to allow Hamilton’s statement to go to the jury could not have prejudiced appellant.
As to the second suggestion in the petition for rehearing we think it clear that there is nothing demanding a response. What appellant said when he got'his gun is obviously incompetent. It was no part of the res gestee, and to permit it to ,-go to the jury would be to allow appellant to make evidence ■for himself and in reference to a matter that could not have •changed the finding.
Petition overruled.